department of the treasury internal_revenue_service washington d c l tax_exempt_and_government_entities_division uics sep g se t prat s legend taxpayer a taxpayer b taxpayer c taxpayer d ira x company m trust t date date date date state w percentage percentage dear_ percentage this is in response to the request for letter rulings under sec_401 of the internal_revenue_code code as amended by correspondence received by the internal_revenue_service on and following facts and representations support your ruling_request taxpayer a whose date of birth was date lied on date a resident of state w without having attained age taxpayer a was survived by his spouse taxpayer b and his two daughters taxpayers c and d taxpayer c than taxpayer d taxpayer b is older than taxpayer c is older ‘at the time of his death taxpayer a was the owner of ira x an individual taxpayer a named trust t as the beneficiary of his ira x your authorized retirement account which it is represented complies within the requirements of code sec_408 maintained with company m by means of a beneficiary designation dated date representative has asserted on your behalf that trust t is valid under the laws of state w your authorized representative has also asserted on your behalf that a copy of trust t was presented to company m within nine months of date taxpayer a’s death the date of trust t was established by taxpayer a on date and has been subsequently amended article seventh c of trust t provides that trust t became irrevocable at the death of taxpayer a article eleventh b of trust t provides that taxpayer b became the sole trustee of trust t upon the death of taxpayer a article sixth b of trust t provides in relevant part that upon the death of taxpayer a percentage of the trust t estate shall be distributed to taxpayer b percentage of the trust t estate shall be distributed to taxpayer c and percentage of the trust t estate shall be distributed to taxpayer d your authorized representative has asserted on your behalf that consistent with article sixth d of trust t no portion of ira x has been or will be used to pay taxpayer a’s debts debts associated with his estate debts associated with his funeral estate_taxes etc - taxpayers b c and d have requested that company m divide ira x by means of trustee-to-trustee transfers into three iras each of the three transferee iras will be maintained in the name of taxpayer a deceased one of the three transferee iras will hold percentage of ira x and will be set up and maintained to benefit taxpayer c as a beneficiary of trust t code sec_401 required distributions from the transferee ira set up to benefit taxpayer c will be based on the life expectancy of taxpayer c after the three transferee iras are set up the transferee ra set up to benefit taxpayer b will be converted by means of a distribution and subsequent rollover into an ira set up and maintained in the name of taxpayer b said distribution and rollover will be accomplished no later than september based upon the above facts and representations you through your authorized representative request the following letter rulings that trust t constitutes a qualified ‘see-through trust within the meaning of sec_1_401_a_9_-4 of the final regulations question and answer-5 that company m’s dividing ira x by means of trustee to trustee transfers into three transferee iras in the name of taxpayer a deceased including one set up to benefit taxpayer c as beneficiary of trust t will not result in the transferee ira set up to benefit taxpayer c failing to comply with the requirements of code sec_408 including the requirements of code sec_408 that for purposes of determining the amount s of code sec_401 required distributions from the transferee ira set up and maintained in the name of taxpayer a deceased for the benefit of trust t beneficiary thereof to benefit taxpayer c the beneficiary of percentage of ira x the life expectancy of taxpayer b may be disregarded and that taxpayer c may receive code sec_401 required distributions from the transferee ira set up to benefit her over the life expectancy of taxpayer c with respect to your ruling requests code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_401 provides in relevant part that distributions from an ira are required to begin to the ira holder no later than april of the calendar_year following the calendar_year during which the ira holder attains age ' code sec_401 provides in summary that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee’s interest has begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of the employee code sec_401 i1i provides in general that if any portion of the interest of a deceased plan participant is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary sec_401 of the code provides in summary that the term designated_beneficiary means any individual designated as a beneficiary by the employee with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-3 of the final regulations q a-1 describes in relevant part the life expectancy exception to the 5-year rule sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 ii1 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died q a-3 a adds that this rule also applies to the distribution of the entire remaining benefit if another individual is a designated_beneficiary in addition to the employee’s surviving_spouse sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-4 a provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-4 a further provides in relevant part that any person who was a beneficiary as of the date of the employee’s death but who is not a beneficiary as the following september eg because the person receives the entire benefit to which he is entitled before that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period after the employee’s death the rule in q a-4 a applies to amounts distributed from a qualified_plan which pass through a valid see-through trust sec_1_401_a_9_-4 of the final regulations q a-4 c provides in relevant part that for purposes of this a-4 an individual who is a beneficiary as of the date of the employee’s death and dies prior to september of the calendar_year following the calendar_year of death without disclaiming continues to be treated as a beneficiary for purposes of determining minimum required distributions after the employee’s death without regard to the identity of the employee’s successor beneficiary this rule is summarized in the preamble to the final regulations sec_1_401_a_9_-5 of the final regulations q a-7 a provides that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-4 of the final regulations q a-3 provides that only the trust is valid under state law or would be but for the fact that there is no individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met corpus 90v449041 the trust is irrevocable or the trust contains language to the effect 1t becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-8 of the final regulations q a-2 a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the final regulations q a-3 provides that a separate_account is a separate portion of an employee’s benefit which reflects the separate interest of an employee’s beneficiary under the plan as of the employee’s death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-9 of the final regulations provides the life expectancy and sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit distribution period tables used to determine minimum required distributions the uniform lifetime table is the table to be used to determine the life expectancy of an individual code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ra holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary with respect to your first ruling_request trust t is the named beneficiary of taxpayer a’s interest in ira x your authorized representative has asserted on your behalf that trust t is a valid trust under the laws of state w that trust t became irrevocable upon the death of taxpayer a as provided for under article seventh c of trust t and that documentation relating to trust t’s status as the beneficiary of taxpayer a’s interest in ira x was given to the administrator of ira x by the date required under the final regulations furthermore the service notes that the identity of each person or entity entitled to receive any portion of taxpayer a’s interest in ira x upon taxpayer a’s death is determinable by perusing the provisions of trust t thus with respect to your first ruling_request we determine as follows that trust t constitutes a qualified see-through trust within the meaning of sec_1_401_a_9_-4 of the final regulations question and answer-5 with respect to your remaining ruling requests pursuant to the paragraphs of code sec_408 referenced above taxpayer c who is not the surviving_spouse of taxpayer a may not receive a distribution of her percentage interest in ira x and roll over said distribution into another ira however as noted above a trustee to trustee transfer described in revrul_78_406 does not constitute a distribution and transfer furthermore such a transfer may be accomplished after the death of the ira holder on behalf of the beneficiaries of a decedent’s ira as noted above in general if more than one beneficiary exists with respect to an ira code sec_401 minimum required distributions must be based on the life expectancy of the eldest beneficiary in this case taxpayer b is the eldest of taxpayers b c and d however as noted above sec_1_401_a_9_-4 of the final regulations q a- a provides in relevant part that any person who was a beneficiary as of the date of the employee’s death but who is not a beneficiary as the following september eg because the person receives the entire benefit to which he is entitled before that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period after the employee’s death in this case taxpayer b will have received a distribution of her percentage interest in ira x and rolled over said interest into an ira set up and maintained in her name no later than september entitled to receive nothing additional from ira x thus pursuant to the rule in sec_1_401_a_9_-4 of the final regulations q a-4 a taxpayer b may be disregarded for purposes of determining required distributions from the transferee ira set up to benefit taxpayer c therefore it is necessary to consider only the life expectancies of taxpayers c and d for code sec_401 purposes taxpayer c is older than taxpayer d as aresult by that date taxpayer b will be therefore with respect to your second third and fourth requests we conclude as follows that company m’s dividing ira x by means of trustee to trustee transfers into three transferee iras in the name of taxpayer a deceased including one set up to benefit taxpayer c as a beneficiary of trust t will not result in the transferee ira set up to benefit taxpayer c failing to comply with the requirements of code sec_408 including the requirements of code sec_408 that for purposes of determining the amount s of code sec_401 required distributions from the transferee ira set up and maintained in the name of taxpayer a deceased for the benefit of trust t beneficiary thereof to benefit taxpayer c the beneficiary of percentage of ira x the life expectancy of taxpayer b may be disregarded and that taxpayer c may receive code sec_401 required distributions from the transferee ra set up to benefit her over the life expectancy of taxpayer c this letter_ruling is based on the assumption that ira x and the transferee ira set up in the name of taxpayer a deceased to benefit taxpayer c either meet have met or will meet the requirements of code sec_408 at all times relevant thereto finally it assumes that trust t is valid under state law as asserted this letter_ruling is based on the facts and representations contained herein this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative the service’s point_of_contact with respect to this letter_ruling is esq id who may be reached pincite phone or fax enclosures deleted copy of ruling letter notice of intention to disclose sincerely yours frances v sloan manager employee_plans technical group
